Citation Nr: 1526944	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of excision of right calcaneal spur (right foot disability).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of excision of left calcaneal spur (left foot disability).

3.  Entitlement to service connection for sleep apnea, to include as secondary to bilateral foot disability.

4.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1974, and from March 1985 to February 1988.

This case comes before the Board of Veterans Appeals (Board) on appeal from October 2008 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit on appeal.

In June 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.

In February 2013 and August 2014, the Board remanded the issues of entitlement to a disability rating in excess of 10 percent for bilateral foot disability and entitlement to service connection for sleep apnea.  The case has been returned to the Board for further appellate review.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains the June 2013 Board hearing transcript and the remaining records are duplicate copies of evidence already associated with VBMS.  

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 7, 2013, the service-connected residuals of excision of right and left calcaneal spur more closely approximated painful motion and moderate foot injury.

2.  As of August 7, 2013, the service-connected residuals of excision of right and left calcaneal spur more closely approximate painful motion and moderately severe foot injury. 

3.  The Veteran's sleep apnea is not related to or incurred in active military service nor caused or aggravated by his service-connected bilateral foot disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 20 percent (but no higher) for residuals of excision of right calcaneal spur (right foot disability) have been met as of August 7, 2013 (and no earlier).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.6, 4.7, 4.21, 4.40, 4.71a, Diagnostic Codes 5015, 5284 (2014).

2.  The criteria for entitlement to a disability rating of 20 percent (but no higher) for residuals of excision of left calcaneal spur (left foot disability) have bene met as of August 7, 2013 (and no earlier).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.6, 4.7, 4.21, 4.40, 4.71a, Diagnostic Codes 5015, 5284 (2014).

3.  The criteria for entitlement to service connection for sleep apnea, to include as secondary to bilateral foot disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, required notice has been provided by a letter in April 2008 prior to the initial decision on the claims in October 2008.  That letter informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Therefore, the Board finds that the duty to notify has been met.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, September 2009 Decision Review Officer (DRO) hearing transcript, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with these claims.  The Veteran has not identified any outstanding medical records relevant to these claims being decided herein.  

A VLJ who chairs a hearing must fulfill two duties in order to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the undersigned AVLJ, the Veteran, and the representative outlined the issues on appeal and engaged in a discussion as to substantiation of the claims discussed below.  The undersigned AVLJ asked the Veteran about the nature of his bilateral foot disability and the alleged etiology of his sleep apnea.  The actions of the AVLJ supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in September 2008, September 2009, March 2010, November 2011, and October 2014 in connection with his service-connected bilateral foot disability.  The Veteran was also afforded a VA Disability Benefits Questionnaire (DBQ) examination and medical opinion for sleep apnea in October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these identified VA examination reports and medical opinion are adequate provide the requisite objective and subjective test results to adequately ascertain the Veteran's current bilateral foot disability, as well as a clear explanation for why the current sleep apnea disorder is not related to service or caused or aggravated by the service-connected bilateral foot disorder.  Moreover, each examiner noted review of the claims file.

Thus, there is adequate medical evidence of record to make a determination for the issues of entitlement to a disability rating in excess of 10 percent for bilateral foot disability and entitlement to service connection for sleep apnea.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Increased Ratings for Bilateral Foot Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran seeks higher disability ratings for residuals of excision of right calcaneal spur and for residuals of excision of left calcaneal spur.  These residuals are currently rated at 10 percent for painful motion for the entire increased rating period on appeal.  See 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5015 (bones, new growths of, benign).  

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Note.  In this case, the Veteran does not have arthritis or gout in either foot, as noted in VA treatment records and VA examination reports dated September 2008, September 2009, March 2010, November 2011, and October 2014; therefore, analysis under 38 U.S.C.A. § 4.71a, Diagnostic Codes 5002, 5003 and 5010 is not relevant and will not be discussed in this case.

Pertinent to this appeal, the Schedule of Ratings for the Musculoskeletal System provides the following rating criteria for other foot injuries: 10 percent when moderate, 20 percent when moderately severe, 30 percent for severe, and 40 percent when actual loss of use of the foot is demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The words "slight," "moderate," "moderately severe," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

During the appeal period, the Veteran was afforded multiple VA examinations for the feet.  In September 2008, the Veteran reported his feet are painful four to five days per week for a duration from two to three minutes to one to two hours at intensity of seven out of ten.  Objective findings show mild pronation with partly reserved arch, able to walk on heels and toes, intact sensation, full motor power, pain-free ankle and subtalar motion, and no increase in pain, weakness, fatigue, or lack of endurance after three repetitions.

In September 2009 and March 2010, the Veteran reported pain within both feet, present almost exclusively when standing or walking and occasionally when at rest, pain is most bothersome in the evening.  Upon clinical testing, both examiners noted objective findings of tenderness on both feet and diagnoses of bilateral mid Haglund's deformity was rendered in September 2009 and neuropathy or complex regional pain syndrome in March 2010.  See Dorland's Illustrated Medical Dictionary, 541, 827 (31st ed. 2007) (defining Haglund's deformity or disease as bursitis in the region of the Achilles tendon). 

In November 2011, the examiner noted diagnoses of metatarsalgia and bilateral heel spurs post surgical resection.  Upon clinical evaluation, the examiner noted no findings of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, bilateral weak feet, or diagnostic results of degenerative or traumatic arthritis.  On the contrary, the examiner documented the Veteran's regular use of bilateral orthotics and diagnosis of diabetic retinopathy with gabapentin associated with the Veteran's diagnosis of diabetes mellitus.  Since the Veteran is not currently service-connected for diabetes mellitus, nor is an issue for that disorder currently on appeal before VA, further discussion is not warranted.

Most recently and pursuant to the August 2014 Board remand directives, the Veteran was afforded a VA DBQ examination for feet conditions in October 2014.  The examiner listed the Veteran's diagnoses as metatarsalgia on the right side and bilateral residuals of calcaneal spurs removal.  The Veteran reported still having a constant low grade pain in both feet, for which he uses Tylenol and tramadol for relief, with intermittent shooting pains from the feet into the calf.  He also reported that if he stands for multiple hours that he is "down" for two to three days for recovery.  

Upon clinical evaluation, the October 2014 VA examiner documented the Veteran had metatarsalgia in the past but it is currently not symptomatic and no findings of Morton's neuroma.  With regard to foot injuries and other conditions, the examiner noted the Veteran has a "mild constant pain and intermittent shooting pains into the calve muscles bilaterally (this is moderate to severe)," as well as the Veteran's regular use of custom orthotics and that the foot condition chronically compromises weight bearing.  The examiner further noted the Veteran's bilateral painful motion, disturbance of locomotion, interference with standing, and lack of endurance as a result of the bilateral foot disability, but no other functional floss during flare-ups or when the feet are used repeatedly over a period of time.  There were also no diagnostic results of degenerative or traumatic arthritis.  

VA treatment records, dated during the course of the appeal, further show the Veteran's complaint of left calf pain for three days on August 7, 2013.  The treating physician noted etiology of such pain was unclear and there was no evidence of deep vein thrombosis (DVT) or cellulitis.  The Veteran's complaint of pain in his feet were also noted in October 2014.

Throughout the course of the appeal, the Veteran has asserted ongoing complaints of his bilateral foot disability.  In an April 2008 VA Form 21-4138 (Statement in Support of Claim), the Veteran submitted his informal claim for higher ratings and asserted he has been experiencing more pain and taking more medication.  In a May 2008 VA Form 21-4138, he reported still having trouble walking and standing for long periods of time, specifically over 30 minutes, and that his level of exercise has steadily decreased over the years.  In the June 2009 VA Form 9 (Substantive Appeal), he reported his bilateral foot disability has been 20 percent for over 20 years and is still experiencing pain and taking medication for such pain.  He also reiterated such contentions at the September 2009 DRO hearing and June 2013 Board hearing.

In light of the evidence discussed above, the Board finds that the service-connected residuals of excision of right and left calcaneal spur more closely approximate painful motion and moderately severe foot injury as of August 7, 2013.  As noted above, the Veteran initially complained of pain in the left calf at a VA treatment session on August 7, 2013 which was subsequently assessed by the October 2014 VA examiner as moderate to severe shooting pains into the calve muscles bilaterally.  The October 2014 VA examiner also noted that these service-connected residuals chronically compromise the Veteran's weight bearing.  Resolving reasonable doubt in the Veteran's favor, these evidentiary findings demonstrate an increase in the severity of the service-connected bilateral foot disability to warrant the next-higher rating as of August 7, 2013.

Prior to August 7, 2013, the service-connected bilateral foot disability did not manifest, nor did the Veteran complain of, moderately severe foot injury symptomatology to warrant disability ratings in excess of the currently assigned 10 percent evaluations under Diagnostic Code 5284.  The 10 percent disability ratings prior to this date contemplate the Veteran's demonstrated painful motion, use of bilateral orthotics, mild pronation, bilateral mild Haglund's deformity, and moderate foot injury.  As of August 7, 2013, the service-connected bilateral foot disability did not manifest, nor did the Veteran complain of, severe foot injury symptomatology to warrant disability ratings in excess of the now assigned 20 percent evaluations under Diagnostic Code 5284.  The 20 percent disabilities ratings as of this date contemplate the Veteran's symptomatology noted above.

The Board next considers whether higher ratings in excess of 10 percent or 20 percent are warranted at any time during the appeal period under other diagnostic codes applicable to musculoskeletal issues of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 (flat feet), 5278 (claw foot), and 5283 (malunion or nonunion of tarsal or metatarsal bones).  While the September 2008 VA examiner noted objective findings of mild pronation with partly reversed arch, which may be suggestive of flat feet, the medical evidence of record, as discussed above, contains no diagnoses of flat feet claw foot, or any indication of malunion or nonunion of any bones in the feet.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board considers whether evaluations in excess of 10 percent and 20 percent in this case are warranted at any time based on the provisions of 38 C.F.R. §§ 4.40, 4.45 and the holdings in DeLuca.  As noted above, the assigned 10 percent evaluations prior to August 7, 2013 are based on the Veteran's demonstrated painful motion of the bilateral foot disability and the 20 percent schedular evaluations as of August 7, 2013 contemplate limitation of motion.  As discussed above, the Board finds that at no time during the entire appeal period does the bilateral foot disability demonstrate the functional equivalent of more severe foot injury, flat feet, claw foot, or malunion of tarsal or metatarsal bones, even when considering the Veteran's flare-ups, pain, tenderness, and degree of functional impairment, to include limitations on standing for long periods of time.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish functional impairment to the degree that would warrant an increased evaluation at any time during the entire appeal period based on the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  As such, the service-connected bilateral foot disability did not more closely approximate moderately severe foot injury prior to August 7, 2013 nor severe foot injury as of August 7, 2013.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral foot disability is so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral foot disability are inadequate.  See 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5214 and 5215.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's complaints of pain, tenderness, resting due to such pain, and use of orthotics are specifically contemplated in the rating criteria.  Moreover, the VA examiners' findings of functional impairment of the bilateral foot disability, to include pain on movement, tenderness, abnormal weight bearing, and limitations on standing for long periods of time are also contemplated in the rating criteria.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability is inadequate at any time during the appeal period.

In making this determination, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, such as the foot, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. § 4.45; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability foot disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and concludes that the schedular rating of 10 percent has been in effect prior to August 7, 2013 under 38 U.S.C.A. § 4.40 and the schedular rating of 20 percent has been in effect as of August 7, 2013 under Diagnostic Code 5284.  Accordingly, staged ratings are inapplicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, referral for extraschedular consideration has not been warranted for any period on appeal for the service-connected bilateral foot disability.

Service Connection for Sleep Apnea

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the April 2008 VA Form 21-4138, the Veteran reported he was diagnosed with sleep apnea in September 2005 and requested service connection for this disorder.  He asserted his belief that surgical procedures her underwent in the 1980s at a VA hospital has had some affect on his sleep apnea.  In a May 2008 VA Form 21-4138, he reported being constantly in pain and having trouble sleeping at night.  In the June 2009 VA Form 9 and at the September 2009 DRO hearing and June 2013 Board hearing, the Veteran reiterated his belief that he developed sleep apnea because of the trauma from his bilateral foot surgery, to include pain and suffering.

The evidentiary record shows a current diagnosis of obstructive sleep apnea, as documented in VA treatment records.  The Board notes that apnea is defined as the "cessation of breathing" and obstructive sleep apnea is defined as "resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed. 2007).  These definitions are centered on the lack or obstruction of breathing.

 On the question of in-service injury or disease, review of the Veteran's service treatment records during his periods of active service show no indication that he complained of or sought treatment for any symptoms pertaining to having trouble breathing while sleeping.  The January 1974 service entrance examination report indicates no abnormalities.  On the January 1974 Report of Medical History, the Veteran marked "no" for having or ever having had a history of frequent trouble sleeping.  The Board acknowledges that a July 1974 treatment record notes the Veteran was found to be sleep walking and a July 1974 service personnel record documents the Veteran's report of having a lifelong history of regularly walking in his sleep.  Nevertheless, August 1984 and May 1987 service examination reports do not indicate any abnormality pertinent to sleep apnea or trouble breathing.  Moreover, the Veteran marked "no" for having or ever having had a history of frequent trouble sleeping on subsequent Reports of Medical History dated August 1984 and May 1987.

Pursuant to the August 2014 Board remand directives, the Veteran underwent a VA DBQ examination for sleep apnea.  The VA physician noted review of this claims file, and following such review, the VA physician opined that the Veteran's sleep apnea was less likely than not incurred in or caused by an in-service event and is less likely than not either caused by or aggravated by the service-connected foot disability.  The examiner asserted that the Veteran's belief that his sleep apnea is possibly caused by the morphine he was given during surgery in 1986 is impossible.  It was explained, in pertinent part, that:

Morphine was given a very short time and therefore, eliminated from his body within a few days.  [The Veteran's] sleep apnea was not diagnosed until 2005.  In addition, central sleep apnea is not known to be caused by the usage of narcotic medications.  Sleep apnea is almost always idiopathic (no known cause).

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's sleep apnea is related to service/service-connected disability, the Board finds that the VA opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, the Board's directives.  

The Board has considered the Veteran's contentions that his current disability is related to service/service-connected disability.  In this regard, the Veteran is competent to report that he experienced difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical opinion such as a link between any sleep apnea and service/service-connected disability.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record, and this opinion ultimately outweighs the Veteran's contentions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In reaching this decision on direct and secondary bases, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 20 percent for residuals of excision of right calcaneal spur (right foot disability) is granted as of August 7, 2013, subject to the regulations governing the award of monetary benefits.

A disability rating of 20 percent for residuals of excision of left calcaneal spur (left foot disability) is granted as of August 7, 2013, subject to the regulations governing the award of monetary benefits.

Service connection for sleep apnea, to include as secondary to bilateral foot disability, is denied.


REMAND

A remand is required for the issue of entitlement to service connection for a left shoulder disorder for issuance of a SOC.  In a November 2014 rating decision, the RO denied this issue.  In a December 2014 statement, the Veteran expressed disagreement regarding the November 2014 decision, thus filing a NOD.  No SOC has yet been issued.  Where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue an SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the issue of entitlement to service connection for a left shoulder disorder.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ must advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

The  Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


